Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein each cycle comprises M-1 numbers of normal scans and one sensing scan, wherein each of the M-1 numbers of normal scans corresponds to applying an effective gate-driving signal to the scan line associated with the m-th row of pixel out of M-1 numbers of rows other than the selected row for sensing to load the data signal to the signal line served as the data line during the data-input and compensation period and further to the source electrode of the driving transistor, and to set a reference voltage from the reference voltage terminal to the gate electrode of the driving transistor, thereby determining a drive current to drive light emission of the light-emitting device of the pixel of the m-th row of pixels in remaining time of the current cycle, wherein the data signal is compensated from an original data voltage provided for the pixel in the current cycle by subtracting a threshold voltage of the driving transistor carried in the sensing signal detected in one of earlier M-1 numbers of cycles.”

Claims 6-12 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 13, none of the prior art of record teaches alone or in combination the limitation “wherein the M-row active pixel matrix is scanned progressively one row after another in each cycle of displaying one frame of image, wherein the sensing scan is performed for just one row of pixels selected for sensing and the normal scan is performed for every one row out of remaining M-1 numbers of rows other than the 

	Claim 16 is dependent upon claim 13 and is allowed for the reason set forth above in claim 13.

	Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein reading the sensing signal comprises resetting the sensing line to an initializing voltage firstly in a resetting sub-period of the sensing period, the initializing voltage being set to be smaller than a first voltage equal to the reference voltage minus a threshold voltage of the driving transistor; charging the sensing line to reach the first voltage in an establishing sub-period of the sensing period by making K sufficiently large in the extended scan time; and sending the first voltage to an external compensation circuit in a sampling sub- period of the sensing period for generating the compensation data signal equal to an original data signal minus the threshold voltage of the driving transistor.”

	Claim 20 is dependent upon claim 17 and is allowed for the reason set forth above in claim 17.  




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691